Citation Nr: 0412421	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis and lumbosacral strain, to include as secondary to 
service-connected bilateral pes planus.

2.  Entitlement to service connection for degenerative 
arthritis, left hip, to include as secondary to service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied reopening a 
claim for service connection for lower back disorder and hip 
disorder, both claimed as secondary to service-connected 
bilateral pes planus.  Subsequently the RO reopened the 
claims and entered a denial on the merits.  

Service connection for lower back disorder and hip disorder 
had been previously denied in a decision by the Board in July 
1981; under the procedures then in place, decisions by the 
Board were final, absent submission of a Request for 
Reconsideration or submission of new and material evidence to 
reopen the case.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  He attempted to reopen the claims, and was informed 
by RO that to reopen he would need to submit new and material 
evidence.  The last formal denial on any basis was the Board 
decision.

This case was remanded to RO in May 2003 for further 
development.  That development has been accomplished, and the 
file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for 
bilateral pes planus, currently rated as 50 percent 
disabling.

2.  In a July 1981 decision, the Board denied service 
connection for a back disorder and a hip disorder secondary 
to service-connected pes planus.  Per the procedures then in 
effect, the Board's 1981 decision was final.  

3.  Evidence added to the record since the July 1981 decision 
bears directly and substantially upon the matter under 
consideration, is not redundant or cumulative of the evidence 
previously of record, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  Evidence added to the record since the July 1981 decision 
includes competent medical opinion that it is at least as 
likely as not that appellant's left hip condition and 
lumbosacral spine condition are secondary to appellant's 
service-connected pes planus.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's decision in July 
1981 is new and material; appellant's claim for service 
connection for left hip disorder and lumbosacral spine 
disorder, secondary to service-connected pes planus, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  With resolution of reasonable doubt in the appellant's 
favor, appellant's left hip disorder and lumbosacral spine 
disorder are secondary to appellant's service-connected pes 
planus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim.  Elkins v. West, 12 Vet. App. 209, 218-219 (1999).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  For claims submitted 
prior to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for back disorder and hip disorder, 
claimed as secondary to service-connected pes planus, was 
denied by a Board decision in July 1981.  Evidence received 
since the Board's July 1981 decision includes an opinion by a 
private physician, who is Chief of Podiatry in a private 
hospital, that asserts appellant's hip and back pain are 
directly related to the pes planus.  An additional similar 
opinion is also on file.  This record of medical examination 
is "new evidence" in that it was not previously reviewed by 
the adjudicator.  It is "material evidence" because the 
etiology of the hip and back disorders is a specific issue 
under contention, and only a health care professional is 
competent to testify in regard to medical questions such as 
diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  As is discussed below, the opinion offered is 
favorable to the veteran.  This evidence meets the legal 
definition of new and material evidence, and as such, the 
appeal has been reopened.

Given that new and material evidence has been received in 
regard to this claim, the Board will proceed to adjudicate 
the appeal on its merits.  As noted, the RO has reopened and 
adjudicated the matter on the merits.  That fact, plus the 
favorable outcome herein means that the Board can conduct a 
review on the merits without prejudice to the appellant.

II.  Duty to Notify and Assist

In light of the Board's favorable action in regard to 
appellant's claim, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  

III.  Factual Background

Appellant contends that he developed pes planus from being 
issued poorly fitting boots during World War II.  Appellant 
further contends that his current low back pain and left hip 
disorders are caused by the pes planus.

Appellant was granted service connection for bilateral pes 
planus in a May 1947 rating decision.  Appellant submitted a 
claim for direct service connection for left hip condition 
and back condition in June 1947; these claims were denied in 
a July 1947 rating decision that asserted the claimed 
disabilities were not incurred in or aggravated by military 
service.

Appellant resubmitted his claim for service connection for 
back and hip conditions in July 1978, this time asserting 
that his service-connected pes planus had aggravated the back 
and hip conditions.  In support, appellant submitted a 
Certificate of Attending Physician executed by Dr. P.M.A. in 
August 1978.  Dr. P.M.A.'s letter records diagnoses of 
advanced degenerative joint disease in the left hip, 
degenerative disc disease L-5 spine, and bilateral pronated 
pes planus, but does not provide an opinion regarding a 
possible causal connection between those conditions.  RO 
denied service connection in a letter decision in September 
1978.  Appellant submitted a timely Notice of Disagreement in 
July 1979.

As noted above, the Board denied secondary service connection 
by final decision of July 1981.  At that time the Board 
reviewed the evidence set forth in the subsequent paragraphs.

Appellant underwent a VA medical examination in October 1979.  
The examiner noted slight muscle spasm in the lumbar region 
of the back.  There was full range of motion in the cervical 
spine and limited range of motion in the lumbar spine.  There 
was limited range of motion of the left hip and full range of 
motion of the right hip.  Further attempts at motion of the 
left hip and lumbar spine caused discomfort.  X-rays of the 
lumbosacral spine showed mild hypertrophic spurring on the 
lumbar vertebrae; the stature of the lumbar vertebrae was 
normally preserved and the interspaces were normally 
maintained.  Arthritic change appeared to be present in the 
left apophyseal joints of the lumbosacral articulation, with 
narrowing and periarticular bony sclerosis.  The sacroiliac 
joints, right pelvic bones, and right hip were normally 
outlined; there was loss deformity of the left femoral head 
and neck that may represent old, post-traumatic changes.  The 
left hip observations were associated with advanced 
degenerative arthritis with narrowing, subcondyle bony 
sclerosis and periarticular spurring.  The examiner did not 
provide an opinion as to causation.

Additional VA X-rays were taken of the hip and spine in 
December 1979.  The radiologist noted that the spinal X-ray 
showed normal alignment of the thoracic vertebrae in the 
thoracic and lumbosacral spine without compression of the 
vertebral bodies or narrowing of the disc spaces.  In the 
lumbar region, there was hypertrophic marginal lipping 
without fusion, slight narrowing and sclerosis of 
degenerative disc change at the L-2 disc level, and arthritic 
sclerosis in the lower lumbar region, primarily at the L-4 
and L-5 levels and more prominent on the left.  Film of the 
hips revealed advanced arthritic process in the left hip, 
with loss of cartilaginous joint space; the right hip joint 
was normal.   

The file contains a letter by Dr. N.K., a private podiatrist, 
dated January 1980.  Dr. N.K. states that there certainly is 
a significant valgus to the foot that probably causes a 
rotation of the legs and discomfort to appellant's hips; 
while the degree of discomfort cannot be totally attributed 
to appellant's feet, a great percentage is probably 
attributed to the feet.  Dr. N.K.'s letter does not mention 
the spine.

The file contains a letter by Dr. D.S., a private 
orthopedist, dated April 1980.  Dr. D.S. records that he has 
provided appellant treatment for advanced osteoarthritis of 
the left hip, and that in his opinion the condition is 
permanent.  Dr. D.S.'s letter does not mention the spine, and 
does not provide an opinion in regard to causation of the hip 
condition.

Appellant underwent a VA orthopedic examination in June 1980 
specifically for the hip condition.  The examiner noted 
appellant's history and the results of the VA X-rays in 
December 1979.  The examiner recorded appellant's reported 
and observed symptoms.  The examiner recorded an impression 
of longstanding hip joint degeneration from an unknown cause, 
possibly from an old slipped epiphysis or, less likely, an 
old minor Perthes' disease.  The examiner's diagnosis was 
degenerative hip disease, left hip, manifested by pain, 
limited motion, and progressive discomfort.  The examiner did 
not address the spinal condition.

Since the prior Board decision, the record contains the 
evidence set forth in the following paragraphs.  The more 
recent evidence has been recently submitted with the 
application to reopen the current claim.

A letter is on file from Dr. N.K. dated March 1982.  Dr. 
N.K.'s letter states that appellant has developed 
considerable discomfort in the back and is unable to ambulate 
without the use of a cane due to back and hip pain.  
Appellant has a significant limb length difference and an 
angulation to the hips.  Dr. N.K. did not provide an opinion 
in regard to causation.

Appellant underwent a VA orthopedic examination in July 1982.  
The examiner noted appellant's history of professed foot 
pain.  The examiner noted that appellant's left hip shows 
marked degenerative joint disease of unknown etiology; 
appellant reportedly attributes his hip pain and his unequal 
leg length to having a left foot flatter than the right foot; 
however, the examiner recorded a contrary opinion that 
appellant's degenerative hip disease, rather than flat feet, 
causes the shortness of appellant's left leg.  The examiner 
did not mention the lower back disorder.

Appellant testified before the RO in July 1993 in regard to 
his claim for increased rating for service-connected pes 
planus; the testimony also touched on appellant's assertion 
that his back and hip condition are secondary to the pes 
planus.  Appellant acknowledged that the Board had denied 
secondary service connection 10 years previously and that the 
claim could not be reopened without new and material evidence 
of causation; appellant's attorney stated that he expected to 
obtain such new and material evidence, in the form of a 
supporting opinion by Dr. C.E.M., within 60 days (T-15).  The 
Board notes that the anticipated opinion by Dr. C.E.M. was 
not received, and the claim was not reopened.

Appellant underwent a VA medical examination in February 
1994.  While the focus of the examination was on appellant's 
foot problems, the examiner noted that in his opinion the 
left leg is not shorter than the right leg, and the pelvis 
appears to be balanced.  There are no other comments in 
regard to the spine or hip.

Appellant attempted to "appeal" his claim for secondary 
service connection in June 1994.  RO advised appellant in 
July 1994 that the claim was denied by the Board in July 1981 
and cannot now be appealed, and can only be reopened through 
the submission of new and material evidence. 

Appellant attempted to resubmit the claim for secondary 
service connection, without additional supporting evidence, 
in January 1997.  RO advised appellant in March 1997 that the 
claim cannot be appealed, and can only be reopened through 
the submission of new and material evidence.

In May 1997, appellant resubmitted the letter by Dr. N.K. 
dated March 1982 in an apparent effort to reopen his claim 
for secondary service connection.  RO issued a rating 
decision in May 1997 denying the request to reopen, since the 
letter by Dr. N.K. was already in the file and had been 
previously considered.

Appellant underwent a VA medical examination in September 
1997; appellant was apparently disappointed to learn that the 
purpose of the examination was to establish the current 
severity of his pes planus rather than to determine secondary 
service connection for hip and back disorders.  Appellant 
informed the examiner that he first began to experience back 
problems in approximately 1946, three years after his 
discharge.  The examiner noted the results of previous hip X-
rays but did not perform a new evaluation of hips or back.  
The examiner did not state an opinion in regard to etiology.

Appellant received a Magnetic Resonance Imaging (MRI) 
evaluation of the lumbar spine in November 1997.  The scan 
revealed mild rotatory scoliosis of the lumbar spine and 
generalized mild degenerative disc disease.  There was 
moderate facet arthritis throughout the lower lumbar spine.  
The interpreting physician did not state an opinion in regard 
to causation.

Appellant also underwent a bone scan of the whole body in 
November 1997.  The images demonstrated focally increased 
labeling in the left hip, possibly indicative of previous 
avascular necrosis and severe degenerative disease.  The 
interpreting physician did not state an opinion in regard to 
causation.

Appellant submitted a new request to reopen his claim for 
secondary service connection in July 1998.  In October 1998, 
RO sent appellant a letter informing him that the claim 
cannot be reopened absent the submission of new and material 
evidence.

Appellant underwent a periodic VA medical examination in 
November 1998.  The examiner noted appellant's complaints 
about pain in the feet, back, hips, and knees.  The examiner 
noted that appellant has limited range of motion in the hips.  
The examiner did not mention any findings in regard to the 
back, and did not state an opinion in regard to causation.

Appellant submitted a request to reopen his claim for 
secondary service connection in December 1998; in support, 
appellant submitted a letter from Dr. W.F.D., a private 
podiatrist.  Dr. W.F.D. records that appellant's left leg is 
significantly shorter than the right leg, which causes 
appellant a great deal of pain and also difficulty in 
ambulating.  Dr. W.F.D.'s letter does not provide an opinion 
in regard to causation.  

The file contains a subsequent letter by Dr. W.F.D. dated 
December 1999, in which Dr. W.F.D. asserts that he treated 
appellant at the VA clinic and that appellant has a limb 
length deformity and left hip pain.  Dr. W.F.D. records that 
hip pain began in 1947 as a result of appellant's service-
connected bilateral pes planus, and has progressively 
worsened.  In 1988, appellant's left leg was 3/4 inch shorter 
than the right, and by 1999 the difference in lengths had 
increased to 1-1/4 inch; Dr. W.F.D. states that the limb 
length deformity is directly related to the pes planus.  Dr. 
W.F.D. opines that appellant's pes planus causes a "closed 
kinetic chain" gait that affects all bones and joints in the 
lower extremities; Dr. W.F.D. states that persons with pes 
planus typically develop knee, hip, and low back pain.  
According to Dr. W.F.D., "it would be a gross injustice not 
to see that the pes planus deformity and the hip pain are not 
directly related."  Dr. W.F.D.'s letter also states that 
appellant has developed a significant scoliosis as a result 
of the limb length deformity.

The file contains a VA medical opinion, based on chart 
review, dated January 2000.  The reviewer was a VA physician 
who had previously examined appellant on several occasions.  
The reviewer noted that Appellant cites 1946 as the date of 
onset of his low back pain, but there is nothing documented 
in the chart until 1978 (complaint of low back pain and left 
hip pain, and resulting diagnosis of lumbosacral strain and 
degenerative arthritis of the lumbar spine and left hip).  
The reviewer noted all previous examinations and opinions, 
including that of Dr. W.F.D. in December 1999 and the 
examinations that the reviewer himself had conducted.  The 
reviewer concluded that Appellant does not have marked pes 
planus, and that appellant's problems stem from his left hip 
condition, which was caused not by pes planus but rather by 
an old slipped epiphysis or a mild onset Perthes' disorder.  
Reference is made to the prior VA examination in this regard.

Appellant had VA X-rays of the left hip and lumbosacral spine 
in August 2002.  The impression of the left hip was extensive 
degenerative change, with destruction of the femoral head, 
which may be related to avascular necrosis.  The impression 
of the lumbosacral spine was degenerative disc disease at L2-
L3 and L4-L5, and mild facet degeneration at L4-L5 and L5-S1 
on the right.

Appellant underwent an examination by Dr. R.W.M., a 
"Certified Independent Medical Examiner," in August 2002.  
Dr. R.W.M. notes appellant's self-reported medical and 
service history.  Dr. R.W.M. noted that appellant appears to 
have malrotation of the pelvis when he wears the prosthetic 
left shoe for pes planus; when the prosthetic is removed, the 
pelvis appears to be level but appellant then feels unstable.  
Examination of the feet revealed a very unstable base, 
particularly on the left, where the ankle is also caving in.  
The lumbar spine appears to have slight scoliosis, and spinal 
range of motion could not be measured.  Appellant had 
difficulty going from sitting to standing position without 
assistance, and had diffuse lower extremity weakness, 
particularly in the left hip.  Dr. R.W.M.'s preliminary 
opinion was that appellant is undergoing a "domino effect" 
in which a poor base of support results in severe arthritis 
and then subsequent impairment.
    
IV.  Analysis

A disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003); Allen v 
Brown, 6 Vet. App. 35 (1993).  

To prevail on the issue of secondary service connection, the 
record must show (1) evidence of a current disability; (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-517 (1995).

The first part of the Wallin test is medical evidence of a 
current disability.  Here, the file contains several VA 
medical examinations documenting that appellant currently has 
severe degenerative arthritis of the left hip and the 
lumbosacral spine.  The Board finds that the first part of 
the Wallin test has been satisfied.

The second part of the Wallin test is evidence of a service-
connected disability.  Here, the file contains a rating 
decision in May 1947 that grants service connection for pes 
planus, and a rating decision in March 2004 that establishes 
appellant's current disability rating for pes planus at 50 
percent.  The Board accordingly finds that the second part of 
the Wallin test (evidence of a current service-connected 
disability) has been satisfied.  

The third element of the Wallin test is medical nexus 
evidence establishing a connection between the claimed 
current disability and the service-connected disability.  In 
this case, the file contains competent medical evidence 
arguing both for and against service connection.

The VA medical examiners in July 1982 and January 2000 
expressed the opinion that appellant's hip and back 
conditions originate in a degenerative hip condition that is 
not related to the pes planus; on the other hand, Dr. N.K. 
opined that January 1980 that appellant's hip condition was 
probably due at least in part to the pes planus, Dr. W.F.D. 
issued a strong opinion in December 1999 attributing 
appellant's hip and back condition to the pes planus, and Dr. 
R.W.M.'s opinion in August 2000 asserts that appellant's 
arthritis is due to his unstable base of support (i.e., his 
pes planus).  There is, accordingly, some difference of 
opinion between medical providers.  As true with any piece of 
evidence, the credibility and weight to be assigned to those 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  Provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, 470.  In this case, all the physicians listed 
conducted physical examinations of the appellant, and all the 
physicians may be presumed to have the requisite knowledge 
and skill in analyzing the data.  To that extent, the medical 
evidence appears to be at least in equipoise.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
examiner's access to the claims file is a factor in assessing 
the probative value of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-449 (2000).  In this case, the VA medical 
examiners had the advantage of having the C-file available 
for review.  However, unlike a case of direct service 
connection, in which access to service medical records is 
critical, this is a case of claimed secondary service 
connection in which access to the C-file is less important 
than access to the patient.  The reasoning employed by all 
physicians appears to be equally sound, and to that extent 
the medical evidence appears to be at least in equipoise.

In assessing evidence such as medical opinions, the failure 
of the physicians to provide a basis for the opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Specifically, medical evaluation that is merely 
a recitation of a veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  In this case, all 
the physicians duly recorded appellant's self-reported 
history but supported their respective opinions with clinical 
observations and professional analysis.  To that extent, 
therefore, the medical evidence is at least in equipoise. 

Finally, medical opinions expressed in speculative language 
do not provide the degree of certainly required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-128 (1998).  
In this case, Dr. W.F.D.'s letter of December 1999 provides a 
strongly worded and non-speculative argument in favor or 
secondary service connection, while the VA medical opinion in 
January 2000 provides an equally strongly worded and non-
speculative argument against secondary service connection.  
To that extent, therefore, the medical evidence is at least 
in equipoise.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise, and the benefit-of-the-
doubt rule accordingly applies in favor of the appellant.  
Thus, with resolution of reasonable doubt in appellant's 
favor, secondary service connection for left hip condition 
and lumbosacral spine condition are granted.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
degenerative arthritis and lumbosacral strain as secondary to 
service-connected pes planus, and for degenerative arthritis 
of the left hip as secondary to service-connected bilateral 
pes planus, is granted, and secondary service connection for 
those conditions is granted on the merits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



